635 N.W.2d 305 (2001)
James VANDERBUNTE, Plaintiff,
v.
PULPWOOD & FORESTRY PRODUCTS, INC. and Michigan Association of Timbermen, Defendants-Appellants, and
Silicosis, Dust Disease & Logging Industry Compensation Fund, Defendant-Appellee.
Nos. 116716, 117000, COA No. 222492, 224839.
Supreme Court of Michigan.
October 30, 2001.
On December 13, 2000, the applications for leave to appeal from the January 27, 2000 and March 21, 2000 decisions of the Court of Appeals were considered, and, pursuant to MCR 7.302(F)(1), in lieu of granting leave to appeal and while this Court retained jurisdiction, the cases were remanded to the Workers' Compensation Appellate Commission to make certain findings of fact.
The Workers' Compensation Appellate Commission made those findings in its opinion of June 1, 2001, In reaction to those findings, defendants-appellants Pulpwood Forestry Products, Inc. and Michigan Association of Timbermen filed a motion for entry of judgment, concurred in by defendant-appelle Logging Industry Compensation Fund and specifically not opposed by plaintiff. The motion and applications are again considered, and, pursuant to MCR 7.302(F)(1), in lieu of granting leave to appeal, and in light of the parties' stipulation and joint motion for entry of judgment, we REVERSE the opinions and orders of the Workers' Compensation Appellate Commission dated September 1, 1999, and December 29, 1999, and REMAND this case to the Commission for it to enter an order directing defendant Logging Industry Compensation Fund to reimburse defendant Michigan Association of Timbermen, Self-insured Fund, for benefits paid to plaintiff in this matter.
We do not retain jurisdiction.